     Case 1:19-cv-00386-JLK Document 39 Filed 09/24/20 USDC Colorado Page 1 of 3




     Todd M. Friedman (SBN 216752)
1    tfriedman@toddflaw.com
     Adrian R. Bacon (SBN 280332)
2
     abacon@toddflaw.com
3
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
4
     Woodland Hills, CA 91367
     Telephone: (323) 306-4234
5    Facsimile: (866) 633-0228
6    Attorneys for Plaintiff
7
                         UNITED STATES DISTRICT COURT
8                            FOR THE DISTRICT OF COLORADO

9
                                               )      Case No.
10    Maiva Maree,                             )
      Individually and on behalf of all others )      1:19-cv-00386-JLK
11
      similarly situated,                      )
12    Plaintiffs,                              )      JOINT STIPULATION OF
13                                             )      DISMISSAL OF ACTION OF THE
      v.                                       )      INDIVIDUAL CLAIMS
14
                                               )      WITH PREJUDICE AND THE
15    Wyndham Vacation Resorts, Inc. and D)           PUTATIVE CLASS CLAIMS
      Individuals,                             )      WITHOUT PREJUDICE
16
      Inclusive, and each of them,             )
17    Defendants.                              )
18
     NOW COME THE PARTIES by and through their attorneys to respectfully move
19
     this Honorable Court to dismiss this matter with prejudice as to Plaintiff’s
20

21
     individual claims and without prejudice as to the putative Class pursuant to

22
     Federal Rules of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
23   costs and attorney fees. A proposed order has been concurrently submitted to
24   this Court via email.
25
     ///
26

27   ///
28




                                       Stipulation to Dismiss- 1
     Case 1:19-cv-00386-JLK Document 39 Filed 09/24/20 USDC Colorado Page 2 of 3




1         Respectfully submitted this 24th Day of September, 2020,
2
                                 LAW OFFICES OF TODD M. FRIEDMAN P.C
3                                      By: s/Todd M. Friedman
4                                         TODD M. FRIEDMAN Esq.
                                           Attorney for Plaintiff
5

6                                             By:       /s/ Ann H. MacDonald
7
                                                            Ann H. MacDonald
                                                        SCHIFF HARDIN LLP
8                                                       Attorney for Defendant
9

10
                                   Signature Certification
11
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
12
     Policies and Procedures Manual, I hereby certify that the content of this
13

14
     document is acceptable to counsel for Defendant and that I have obtained their

15
     authorization to affix their electronic signature to this document.

16
     Dated: September 24, 2020 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
17

18                                 By: _s/ Todd M. Friedman
19                                     Todd M. Friedman ESQ.
                                         Attorney for Plaintiff
20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 2
     Case 1:19-cv-00386-JLK Document 39 Filed 09/24/20 USDC Colorado Page 3 of 3




1    Filed electronically on this 24th Day of September, 2020, with:
2
     Notification sent electronically via the Court’s ECF system to:
3

4    Honorable Judge of the Court
     United States District Court
5

6    All Counsel of Record as Recorded On The Electronic Service List.
7
     This 24th Day of September, 2020.
8
     s/Todd M. Friedman
9    TODD M. FRIEDMAN
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 3
